Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue is a broadening reissue of US 10,407,906 (the ‘906 Patent).  The present reissue was filed by assignee within two years of the grant of the original patent.   

Invention of the ‘906 Patent
The ‘906 Patent issued with fourteen (14) claims.  The reissue amendment filed December 13, 2019 adds new claims 15-20.  Independent claims 1, 5, 15 and 20 are representative1 as follows:
1. (Original) A polyvinyl chloride (PVC) board comprising:
a transparent wear layer as a top layer;
a PVC film as a presentation layer, permanently coupled to the top layer; and
a base PVC layer permanently coupled to the presentation layer, the base PVC layer containing a compressible elastomeric impact modifier;
wherein the PVC board contains no plasticizer; and
wherein the base layer is a foam formed from a PVC mixture comprising by weight:
100 parts polyvinyl chloride resin,
4-20 parts compressible elastomeric impact modifier,
150-300 parts calcium carbonate,
6-8 parts calcium/zinc stabilizing compound,
0.2-1.0 parts foaming agent,
4-8 parts foaming regulator, and 
1.0-2.0 parts lubricant.

15. (New) A polyvinyl chloride (PVC) board comprising: 
a transparent wear layer as a top layer;
a PVC film as a presentation layer, permanently coupled to the top layer; and
a base PVC layer permanently coupled to the presentation layer, the base PVC layer containing a compressible elastomeric impact modifier; and
wherein the base layer is a solid formed from a PVC mixture comprising by weight:
100 parts polyvinyl chloride resin.
4-20 parts compressible elastomeric impact modifier.
0-400 parts calcium carbonate,
6-8 parts calcium/zinc stabilizing compound and 
1.0-2.0 parts lubricant.

5. (Original) A polyvinyl chloride (PVC) board comprising: 
a transparent wear layer as a top layer;
a PVC film as a presentation layer, permanently coupled to the top layer; and
a base PVC layer permanently coupled to the presentation layer, the base PVC layer containing a compressible elastomeric impact modifier;
wherein the PVC board contains no plasticizer; and
wherein the base layer is a foam formed from a PVC mixture consisting of, by weight:
100 parts polyvinyl chloride resin,
4-20 parts compressible elastomeric impact modifier,
150-300 parts calcium carbonate,
6-8 parts calcium/zinc stabilizing compound,
0.2-1.0 parts foaming agent,
4-8 parts foaming regulator, and 
1.0-2.0 parts lubricant.

20. (New) A polyvinyl chloride (PVC) board comprising: 
a transparent wear layer as a top layer; 
a PVC film as a presentation layer, permanently coupled to the top layer; and 
a base PVC layer permanently coupled to the presentation layer, the base PVC layer containing a compressible elastomeric impact modifier;
wherein the base layer is a foam formed from a PVC mixture consisting of, by weight:
100 parts polyvinyl chloride resin,
4-20 parts compressible elastomeric impact modifier,
0-300 parts calcium carbonate,
6-8 parts calcium/zinc stabilizing compound,
0.2-1.0 parts foaming agent.
4-8 parts foaming regulator, and 
1.0-2.0 parts lubricant.
Claim Interpretation

The claimed invention includes an “elastomeric impact modifier.”  The specification fails

to describe or provide examples of this material.

	Thus, well-known2 generic types of impact modifiers that can be added to PVC formulations such as methacrylate butadiene styrene (MBS) terpolymer, acrylate polymethacrylate copolymer (acrylic), chlorinated polyethylene (CPE), ethylene vinyl acetate copolymer (EVA) and acrylonitrile butadiene styrene terpolymer (ABS) will be considered to read on the claimed “elastomeric impact modifier.” 
Recapture
Claims 15-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the 
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  [Refer to MPEP 1412.02]
In the present reissue, (1) the new reissue claims are broader in scope than the original patent family claims.  Review of the prosecution history of the patent family leading to the present reissue application reveals that:
In the application 15/074,024 (now US 10,407,906), original claim 1 (as filed 03/18/2016) excluded the inclusion of “toxic plasticizers.”  On 08/06/2018, claim 1 was amended to specifically recite “wherein the PVC board contains no plasticizer” to overcome prior art rejections in the Office action mailed October 5, 2017.  (Refer to Remarks filed 08/06/2018)  For example, in the Remarks filed 08/06/2018 and in response to a prior art rejection based on WO 2015/106095 (“Chen”) in view of WO 2014/028943 (“Weinlein”), 
The new claims under reissue do not include the recitation “wherein the PVC board contains no plasticizer” that was included in the claims in order to overcome the prior art rejection.
 (2) the broader aspect of the reissue claims relate to subject matter surrendered in the original prosecution of application 15/074,024 (i.e. as noted above, the recitation “wherein the PVC board contains no plasticizer”), is not present in the new claims. It is noted that the new reissue claims (claims 15-20), presented by Applicants are not considered to be overlooked aspects.  As noted above, the broadened claims were covered by the claims in the original application prosecution.  With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[I]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  Reissue recapture applies to related family member applications.  See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) As noted above, applicant specifically amended the claims to recite“wherein the PVC board contains no plasticizer” and argued that this limitation distinguishes the claims from the applied prior art.
In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.  In the present reissue ‘205, the limitation “wherein the PVC board contains no plasticizer” added during prosecution is eliminated entirely in the new claims, violating the recapture rule.   [Refer to MPEP 1412.02]
Finally, (3) the surrendered subject matter (i.e. “wherein the PVC board contains no plasticizer”) has been entirely eliminated from a claim present in the reissue application, and it is noted that the claims were not materially narrowed in any aspect related to the surrendered subject matter.  
Therefore, the 3-step test for recapture analysis indicates that there is recapture of canceled subject matter in the present reissue.

Defective Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Newly added claims 15-20 are broader in scope than the issued claims of the ‘906 patent.  For example, as discussed above, new claims 15-20 do not recite “wherein the PVC board must also identify a claim that the application seeks to broaden (emphasis added).”  The current Reissue Declaration fails to identify a claim that the application seeks to broaden.  Furthermore, with respect to such broadening, the current Reissue Declaration fails to identify a single word, phrase, or expression in the original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  See MPEP 1414(II).
Additionally, Applicant is advised that an error which relies on recapture of surrendered subject matter as described above under “Recapture” is not correctable by Reissue.  (MPEP § 1402).
Claims 1-20 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over FANG (CN 103865208 A, discussed below using its counterpart U.S. 2015/0267025 A1) in view of 
BURGER et al. (US 6,863,972 B2).

FANG teaches a PVC board formed of similar layers to those of claim 15, except that it fails to teach the use of an elastomeric impact modifier in the base PVC mixture and the ratio of stabilizer is lower in the PVC mixture.  
FANG discloses a polyvinyl chloride (PVC) polymer composite material that may be used for a flooring material (Abstract), where the composite comprises the following layers from top to bottom: PVC wear resistant layer 321, a PVC color film layer 322, a PVC substrate layer 323, and a PVC foam layer 310 ([0070] and Fig. 3, infra). As FANG discloses that the color film layer 322 is printed thereon with flooring patterns to improve the aesthetic sense of the flooring, and as this layer is located underneath the wear resistant layer 321, it may be inferred from the disclosure that layer 321 would need to be transparent as it would otherwise occlude the patterns located underneath from view. The wear resistant layer 321 and the color layer 322 are considered to respectively read on the claimed transparent wear and presentation layers.   FANG teaches that calcium carbonate or other analogues may be added into the PVC substrate layer 323 to improve the strength and hardness and thus improve the quality of the flooring. [0047]

    PNG
    media_image1.png
    413
    510
    media_image1.png
    Greyscale

FANG discloses formulation combinations of the PVC composite material in Table One that comprises a PVC resin, Calcium carbonate, composite foaming agent, foam regulator, toughener, a stabilizing compound and a lubricant. (Refer to Table)  The content of these when adjusted to 100 parts of PVC resin are similar to the claimed PVC mixture except for the stabilizer that is present up to 4.8 parts when adjusted to 100 parts of PVC.  
However, FANG is silent regarding the usage of an elastomeric impact modifier in the PVC layer.
BURGER relates to a component that has a synthetic wood layer secured to a foamed polymer layer. (Refer to Col. 3, lines 2-20)  The component may be used in flooring. (Abstract)
At Col. 5, lines 40-52, BURGER discloses a PVC material comprising:
100 parts PVC resin
1-10 parts stabilizer
2-12 parts lubricant
0.5-8 parts processing aid
up to 10 parts inorganic filler

At Col. 6, lines 23-49, BURGER discloses a foamed polymer composition that comprises:
100 parts PVC resin
1.5-7 parts stabilizer
3-10 parts lubricant
6-12 parts processing aid
0.3-1 parts blowing agent


  An example of the inorganic filler includes calcium carbonate.  Examples of stabilizers include calcium and zinc.  Examples of process aids include acrylic modifiers.  (Refer to Col. 5, lines 1-20)  It is noted that acrylic modifiers are well-known impact modifiers added to PVC formulations.3  BURGER teaches that the stabilizers include calcium and zinc.  (Col. 5, lines 16-17)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the PVC substrate layer of FANG and provide it with the resin composition taught by BURGER with the motivation of producing materials that are useful in applications where the component will be subject to a humid environment as disclosed by BURGER (Col. 8, lines 21-24)  Regarding the concentration of the stabilizer in the PVC mixture of FANG, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Alternatively, regarding the concentration of the stabilizer in the PVC mixture, such concentration would have been obvious in view of the teachings of BURGER, which provides for ranges that meet the claimed concentration of stabilizers (Refer to Col. 5, lines 40-43 of BURGER).  Therefore, claims 15 and 20 would have been obvious.
Claim 17, FANG teaches forming the three-layer material by hot-pressing the layers from top to bottom.  (Refer to [0047])  Similarly, BURGER teaches joining the layers by coextrusion or compression molding.  (Col. 7, lines 14-17)
Regarding Claim 18, BURGER teaches forming the component by extrusion.  (Refer to Col. 6, lines 55-59)
Regarding Claim 19, BURGER teaches a method that includes mixing the ingredients, heating and extrusion using a twin screw extruder.  (Refer to Col. 6, lines 55-67 bridging to Col. 7, lines 1-13)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FANG and BURGER as applied to claims 15 and 17-20 above, and further in view of CHEN (US 2013/0230687).

FANG and BURGER are silent regarding embossing the base layer (bottom layer) of the PVC flooring material.
CHEN teaches an anti-slip PVC flooring comprising three layers, where all three layers may be made from PVC [0022]. CHEN teaches that the bottom surface of lowest layer 10 of the flooring material is selectively thermally pressed to form a pattern, where the pattern is in the form of continuously and repetitively connected, closed, and non-equilateral hexagons [0008]. As shown in Fig. 2, the pressing of the pattern protrudes from the portions of the lower surface that has been compressed, which is considered to read on the limitation of embossed. As the pattern is in the form of repeating hexagons, it is considered to be a uniform geometric pattern. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to press the bottom surface of the flooring material of FANG and BURGER with such a pattern in order to impart an anti-slip characteristic to the flooring material (Refer to [0006]-[0008] of CHEN).
Relevant Prior Art
CN102229731A, with accompanying machine translation – discloses a chlorinated polyvinyl chloride (CPVC) board and a production process.  (Abstract)  The CPVC plank production technology is characterized by weighting raw material, mixing in a homogenizer at a mixing temperature of 120-130℃; then sending into a parallel counter rotation twin screw extruder.  Then it is molded.  The raw material is: 80-100 part CPVC resin, 1-20 part ABS resin, 0.1-5 part polyol ester series lubricant agent, 0.1-5  part wax series lubricant agent, 1-15 part impact modifier CPE, 1-10 part rare earth composite stabilizer (calcium zinc) and 0.5-0.8 part dihydroxyphenyl propane oxidation inhibitor. (Refer to Claim 1 and Summary of the Invention) 

Conclusion
Claims 1-20 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/407,906 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 emphasis added to highlight differences between the claims.  New claim 15 is compared against original claim 1; and new claim 20 is compared against original claim 5.
        2 Refer to Practical Guide to Polyvinyl Chloride by S.G. Patrick
        3 Refer to Practical Guide to Polyvinyl Chloride by S.G. Patrick